Citation Nr: 0819937	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  06-09 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable rating for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1970.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.

The veteran testified before a Decision Review Officer (DRO) 
at a May 2006 hearing at the RO.  He also testified before 
the undersigned at a March 2008 videoconference hearing.  
Transcripts of each have been associated with the file.

The Board notes a statement from the veteran, dated in May 
2006, stating that his cervical spine disability has gotten 
worse.  The Board notes that this statement was received 
within one year of the July 2005 rating decision.  The 
veteran stated that his cervical spine disability "today is 
a lot worse than when it was when I first got my 30% 
rating."  The Board construes this statement as a new claim 
(or claim to reopen) regarding his service-connected cervical 
spine disability.  As the RO has not yet adjudicated this 
issue, it is not properly before the Board.  Hence, this 
matter is referred to the RO for appropriate action.


FINDING OF FACT

Throughout the rating period on appeal, the veteran's 
headaches are not manifested by characteristic prostrating 
attacks averaging one episode in two months over the last 
several months.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for headaches 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.124a, Diagnostic Code 8100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of benefit sought.  Because 
the Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.

In this case, the veteran is appealing the initial rating 
assignment as to his headaches disability.  In this regard, 
because the July 2005 rating decision granted the veteran's 
claim of entitlement to service connection, such claim is now 
substantiated.  His filing of a notice of disagreement as to 
the July 2005 determination does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
Dingess/Hartman, 19 Vet. App. at 490, 493.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefit allowed by the 
evidence and the law.  This has been accomplished here, as 
will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating the headaches 
disability at issue (38 C.F.R. § 4.124a, DC 8100), and 
included a description of the rating formulas for all 
possible schedular ratings under this diagnostic code.  The 
appellant was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above the initial noncompensable 
evaluation that the RO had assigned.  Therefore, the Board 
finds that the appellant has been informed of what was 
necessary to achieve a higher rating for the service-
connected disability at issue.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records and reports of post-
service private and VA treatment and examination.  The 
veteran's records from the Social Security Administration 
(SSA) are also associated with the claims file.  
Additionally, the claims file contains the veteran's 
statements in support of his claim, to include testimony at 
Board videoconference and local RO hearings.  The Board has 
carefully reviewed his statements and testimony and concludes 
that there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

The Board notes the veteran's complaints at the March 2008 
Board hearing that the VA examiner who examined him in May 
2005 and again in January 2007 treated him unfairly, to 
include being accused of substance abuse.  (See Board 
Transcript "Tr." at 5.)  The Board has reviewed the 
examination reports questioned by the veteran and did not 
find an indication of unfair treatment.  As such, the Board 
finds the May 2005 and January 2007 VA examination reports to 
be adequate for rating purposes.  38 C.F.R. § 4.2.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria and analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The veteran asserts that a higher initial rating is warranted 
for his service-connected headaches.

The July 2005 rating decision on appeal granted service 
connection for headaches, associated with separately service-
connected fracture and fusion of cervical vertebrae with 
occasional paresthesia by history (cervical spine 
disability), and assigned a noncompensable rating, effective 
January 31, 2005.

The veteran's headaches associated with his service-connected 
cervical spine disability are rated analogously to migraine 
headaches.  38 C.F.R. § 4.124a, Diagnostic Code 8100; see 38 
C.F.R. § 4.20 (2007) (noting that an unlisted condition may 
be rated under a closely related disease or injury in which 
the functions affected, anatomical localization, and 
symptomatology are closely analogous).  Under 38 C.F.R. § 
4.124a, Diagnostic Code 8100, migraines with characteristic 
prostrating attacks averaging one episode in 2 months over 
the last several months warrant the assignment of a 10 
percent evaluation.  A 30 percent evaluation is warranted for 
migraines with characteristic prostrating attacks occurring 
on an average of once a month over the last several months.  
A 50 percent evaluation is warranted for migraines with very 
frequent and completely prostrating and prolonged attacks 
that produce severe economic inadaptability.  A 
noncompensable rating is for assignment when there are less 
frequent attacks than that which would warrant a 10 percent 
rating.  The rating criteria do not define "prostrating," nor 
has the Court.  See, e.g., Fenderson, 12 Vet. App. at 126-27 
(in which the Court quotes Diagnostic Code 8100 verbatim but 
does not specifically address the matter of what is a 
prostrating attack.).  

In considering the evidence of record under the laws and 
regulations as outlined above, the Board finds that the 
veteran is not entitled to an initial compensable evaluation 
for his service-connected headaches.  In this regard, the 
evidence of record did not demonstrate characteristic 
prostrating attacks averaging one episode in 2 months over 
the last several months.  A report of a May 2005 VA 
examination revealed that the veteran had neck pain with 
radiation to the head.  Upon neurological examination, the 
veteran mental status was intact to serial 7s and word/number 
reversals, his cranial nerves II-XII were intact, and there 
were no tremors or dysmetria.  The May 2005 VA examination 
report did not contain a diagnosis related to headaches.  

At a May 2006 DRO hearing, the veteran testified that he has 
had headaches two to three times per week, which last, on 
average, two to three hours.  (See DRO Tr. at 4.)  The 
veteran indicated that he treated the headaches by lying down 
and relaxing where it is quiet.  (Id.)  The veteran indicated 
that he could not do much during the headaches.  (Id. at 5.)  
The veteran also testified that he had not received any 
treatment at any hospital for his headaches.  (Id. at 7-8.)  

The VA outpatient treatment records associated with the 
claims folder show some treatment for headaches.  It was 
noted that veteran was given morphine for his pain but it 
made him nauseated.  The veteran requested Oxycontin and was 
advised that VA did not carry Oxycontin.  See also April 2005 
VA outpatient treatment record (noting that oxycodone was not 
approved for the veteran).

The Board acknowledges a letter from M.R.C., M.D., dated in 
January 2006, indicating that the veteran had been treated by 
this physician since June 1999.  The letter indicates that 
the veteran often complains of frequent severe headaches.  
The letter also notes that the veteran's physical therapy was 
discontinued because of his aggravating headaches.  It was 
indicated that the veteran's headaches occur on an almost 
daily basis and that he takes pain medications from this 
physician's office that do little to relieve the headaches.  
The veteran reported that lying down and resting help to 
relieve his headaches.  

The report of a January 2007 VA examination reflects a 
diagnosis of muscle tension-type headaches, secondary to 
degenerative disc disease with cervical spinal stenosis and 
major depressive disorder.  Neurological examination noted 
that the veteran's cranial nerves were intact.  It was noted 
that the veteran's neck pain with secondary headaches had 
progressed.  It was further noted that these pains were 
magnified by untreated depression and narcotic dependence.  
The January 2007 VA examiner was later asked for 
clarification regarding the veteran's headaches.  The 
examiner responded, in an e-mail dated in May 2007, that the 
veteran's neck pain can spread first to both temples and then 
become holocephalic, if he is unable to lie down or walk 
around.  It was noted that this was the reason why he started 
using narcotic pain relievers 7 years ago and why he now 
takes Oxycontin at least three times per day.  The VA 
examiner stated that the veteran takes the Oxycontin to 
prevent prostrating headaches from occurring.  It was then 
noted that the veteran was satisfied with that prescription 
and that he no longer had prostrating headaches.  In this 
regard, the record reflects that the veteran has been on 
Oxycontin since at least November 1999, prior to the 
effective date of service connection for headaches.  See 
private medical record, dated in November 1999.  Since the 
January 31, 2005 effective date of service connection for his 
headaches, the veteran has constantly been on 80 milligrams 
of Oxycontin three times per day for his neck pain, which, in 
turn, prevents prostrating headaches.  See private medical 
records from Dr. M.R.C., dated in May 2005, September 2005, 
and January 2006.

At the March 2008 Board video hearing, the veteran testified 
that he has headaches of a 10 severity (10 being the worst) 
at least four or five times per week.  (Board Tr. at 9.)  He 
testified that these headaches last for three to four hours 
and that he lies down and attempts to put his mind on 
something else to ease the pain.  (Id.)  The veteran also 
testified that he just has to lie around when he gets the 
headaches and he cannot partake in activities such as 
hunting, fishing, or boating.  (Id. at 11.)  The veteran also 
noted that he last worked in 1999 and was in receipt of SSA 
benefits.  (Id. at 12-13.)  In this regard, the record 
reflects that the veteran was granted SSA benefits in 2001 
with a primary diagnosis of disorders of the back and a 
secondary diagnosis of affective or mood disorder.  See SSA 
decision, dated in April 2001; Form SSA-831.

While the veteran has reported frequent headaches, for which 
he prefers to lie down in a quiet room, frequent headaches, 
alone, are not the criteria used to determine the veteran's 
rating under Diagnostic Code 8100.  The veteran's own 
description of his headaches does not suggest that they are 
prostrating in nature.  In this regard, competent medical 
evidence of record clearly indicates that the veteran takes 
medication for separately service-connected cervical spine 
disability, and that such medication prevents prostrating 
headaches.  For the period from the initial rating in January 
2005 to May 2007, the VA examiner, in the May 2007 e-mail, 
indicated that the veteran has not had prostrating headaches 
since he was on Oxycontin.  The medical evidence indicates 
that the veteran has been taking Oxycontin throughout the 
rating period on appeal and that, as described above, there 
has been no change in dosage or frequency of this medication.  
As such, the Board finds that the veteran's disability 
picture is most nearly approximated by the current 
noncompensable rating.  

The Board has considered whether the veteran is entitled to 
an increased initial rating at any time during the rating 
period on appeal through application of an alternate 
diagnostic code.  However, no other diagnostic code is more 
appropriate for rating the veteran's headache disability.  

In conclusion, the competent medical evidence of record does 
not indicate that the veteran has prostrating headaches.  
Therefore, a compensable rating is not warranted.  The Board 
also has considered whether the veteran's rating should be 
"staged."  The record, however, does not support assigning 
different percentage disability ratings during the relevant 
period in question because at no time has his disability 
warranted a compensable rating.  Fenderson, 12 Vet. App. at 
125-26.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, the evidence does not reflect that the headaches 
disability at issue has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The record 
reflects that the veteran has not worked since 1999 and has 
been in receipt of SSA benefits since May 2000.  Further, the 
veteran testified at the May 2006 DRO hearing that he had not 
sought treatment at a hospital for his headaches.  Hence, 
referral for assignment of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (2007) is not warranted.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial compensable evaluation for 
headaches is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


